Exhibit 10.4

 

[On Education Lending Group, Inc. Letterhead]

 

January 4, 2005

 

Mr. James G. Clark

3525 Del Mar Heights Road, Suite 615

San Diego, CA 92130

 

Dear Jim:

 

This letter is being written to you in connection with the execution of an
Agreement and Plan of Merger (the “Merger Agreement”) between and among
Education Lending Group, Inc. (“EDLG”), CIT Group Inc. (“CIT”), and a
wholly-owned subsidiary of CIT. You and we have agreed that if the acquisition
of EDLG by CIT in the manner contemplated by the Merger Agreement occurs, you
will continue in your current position as Executive Vice President and Chief
Financial Officer of EDLG on the terms and conditions specified in your current
employment agreement which was entered into between you and EDLG, under its
former name, Direct III Marketing, on September 15, 2001 (the “Employment
Agreement”), with the amendments made below in this letter. Assuming you agree
that this letter correctly sets forth the matters we have agreed upon, you
should countersign both original copies of this letter in the place provided,
retain one fully executed copy for your records and return the other copy to me.

 

If the acquisition of EDLG by CIT in the manner contemplated by the Merger
Agreement occurs, the following additional terms will apply to your employment
by EDLG from and after the date (the “Acquisition Date”) of the purchase of
shares in the Offer (as defined in the Merger Agreement):

 

1. Term. The term of your employment will continue from the Effective Time (as
defined in the Merger Agreement) through the date (the “End Date”) that is
exactly five calendar months after the Effective Time. Assuming your employment
with EDLG has not otherwise been terminated before the End Date, your employment
will terminate on the End Date.

 

2. Compensation.

 

(a) 2004 Bonus. You will be entitled to payment of your 2004 bonus on the terms
and conditions generally applicable to continuing employees of EDLG, without
regard to whether you remain in the employ of EDLG at the time that bonus
becomes payable.

 

(b) 2005 Compensation. For the period from January 1, 2005 through the End Date,
you will be paid base salary at a rate equal to 104% of the rate that was in
effect during 2004 and, in addition, you will be paid, in lieu of an annual
bonus for 2005, an amount equal to 104% of your 2004 bonus multiplied by a
fraction, the numerator of which is the number of days from January 1, 2005
through the End Date, inclusive, and the denominator of which is 365. The base
salary component will be paid to you in accordance with CIT’s normal payroll
practices. The payment in lieu of bonus will be paid to you not later than the
End Date.

 

1



--------------------------------------------------------------------------------

3. Effect of Transaction and Termination. EDLG acknowledges that the purchase of
shares in the Offer constitutes a Change of Control for purposes of your
Employment Agreement and that, absent this letter, you would be entitled to all
of the payments and benefits specified in Section 10(e) of the Employment
Agreement if you chose to terminate your employment with EDLG on or after the
Acquisition Date. EDLG therefore agrees that, in consideration of your agreement
to remain in the full-time employ of EDLG through the End Date, upon termination
of your employment with EDLG at any time on or after the Acquisition Date for
any reason whatsoever (including, without limitation, death, disability, for
Cause, or without Cause), your employment with EDLG will be deemed to have been
terminated by EDLG without Cause during the two year period beginning on the
date of a Change of Control with the result that you will be entitled to the
payments and benefits specified in Section 10(e) of the Employment Agreement.

 

4. No Other Changes to Employment Agreement. Except as specifically modified by
this letter, all of the terms in your Employment Agreement continue in full
force and effect.

 

Jim, we appreciate your willingness to continue working with us during the five
months after the Effective Time.

 

Sincerely,

 

Education Lending Group, Inc.

 

By  

/s/ Douglas L. Feist

--------------------------------------------------------------------------------

    Douglas L. Feist     EVP and Secretary Agreed this 4th day of January, 2005:

/s/ James G. Clark

--------------------------------------------------------------------------------

JAMES G. CLARK

 

2